Citation Nr: 1624660	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  05-16 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to February 1, 2008, in excess of 50 percent from February 1, 2008 to May 22, 2015, and in excess of 70 percent from May 22, 2015.

2.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy.

3.  Entitlement to service connection for peripheral neuropathy.

4.  Entitlement to individual unemployability prior to May 22, 2015.


WITNESSES AT HEARING ON APPEAL

The Veteran and E. M. 



REPRESENTATION

Veteran represented by:	Robert M. Kampfer, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) from September 2007 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The September 2007 rating decision granted service connection for an acquired psychiatric disorder, to include PTSD, and assigned a 30 percent evaluation effective June 7, 2006.  The December 2010 rating decision denied a claim to reopen entitlement to service connection for peripheral neuropathy.  

These claims were previously before the Board.  In August 2013, the Board denied entitlement to service connection for bladder cancer, to include as due to exposure to Agent Orange or other herbicide.  In August 2013, the Board also remanded the issues of whether new and material evidence sufficient to reopen a claim of service connection for peripheral neuropathy as a result of exposure to herbicides has been submitted, entitlement to service connection for an acquired psychiatric disorder other than PTSD, entitlement to a compensable rating for asbestosis, entitlement to an initial rating greater than 30 percent prior to February 1, 2008 and 50 percent from February 1, 2008, for PTSD and entitlement to a TDIU, for additional development and consideration.  In August 2014, the Board again remanded these claims for additional development but also sought clarification regarding if the Veteran desired to withdraw his appeal with respect to the issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, entitlement to service connection for a prostate disability, to include prostate cancer, and the issue of entitlement to a compensable rating for asbestosis.  In a September 2014 statement, the Veteran's representative withdrew these claims.  Accordingly, only the remaining issues, as listed on the title page, are returned for appellate review.  

During the pendency of the claim for an increased rating for PTSD, a June 2008 rating decision granted a 50 percent evaluation effective February 1, 2008 and a December 2015 rating decision granted a 70 percent evaluation effective May 22, 2015.  Because these increased evaluations do not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

Additionally, entitlement to a TDIU was awarded in a December 2015 rating decision effective from May 22, 2015.  However, under Rice there remains an issue of entitlement to TDIU prior to May 22, 2015 in relation to the increased rating claim for PTSD on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Finally, as in prior Board decisions, the Board finds the September 2007 rating decision is the correct rating decision on appeal with respect the Veteran's PTSD claim.  The RO readjudicated the claim based on new evidence received since the September 2007 rating decision and granted an increased evaluation in a June 2008 rating decision and simultaneously issued a June 2008 statement of the case.  Although the Veteran did not perfect an appeal from the June 2008 statement of the case, based on the provisions of 38 C.F.R. § 3.156(b) as Vet Center treatment records were received September 2008, the Board finds that the September 2007 rating decision did not become final and thus is the proper rating decision on appeal.  Section 3.156(b) provides that new and material evidence received by VA prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Additionally, section 3.156(b) requires VA to determine whether evidence submitted within one year after the issuance of a rating decision constitutes new and material evidence relating to an earlier claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).  VA also has a statutory duty to determine the character of newly submitted evidence and that until such a determination is made, the claim does not become final.  Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).

In April 2008, the Veteran testified at a RO hearing for an increased rating for PTSD.  In June 2009, the Veteran and E. M. testified at a RO hearing, for an increased rating for PTSD.  The transcripts of these hearings are of record.  In his April 2011 substantive appeal, VA Form 9, which perfected, in part, the claim to reopen entitlement to service connection for peripheral neuropathy, the Veteran requested a Travel Board hearing.  However, in an October 2015 statement, the Veteran withdrew his request for a Board hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. 38 C.F.R. § 20.704 (e) (2015).

The issues of entitlement to an increased evaluation for PTSD, entitlement to service connection for peripheral neuropathy and entitlement to a TDIU prior to May 22, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 1999 rating decision denied entitlement to service connection for peripheral neuropathy, and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

2.  Evidence received since the final January 1999 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The January 1999 rating decision, which denied of a claim of service connection for peripheral neuropathy, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
2.  New and material evidence sufficient to reopen the previously denied claim of service connection for peripheral neuropathy, has been received.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this decision, the Board reopens the claim for entitlement to service connection for peripheral neuropathy.  Therefore, VA's duties to notify and assist are rendered moot.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with any prior Board remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Entitlement to service connection for peripheral neuropathy was denied in a January 1999 rating decision.  The Veteran was notified of the decision later that same month.  Within the appeal period of the January 1999 rating decision a March 1999 VA examination for asbestosis was associated with the claims file; however, such is not relevant to the claim for peripheral neuropathy.  In June 2010, the Veteran filed a claim to reopen entitlement to service connection for peripheral neuropathy, which was denied in a December 2010 rating decision and forms the basis of the present appeal.  Thus, as the Veteran did not appeal the January 1999 rating decision in a timely manner, and no new and material evidence was received within the appeal period of the January 1999 rating decision, the January 1999 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

The Board notes that the provisions of 38 C.F.R. § 3.156 (c) regarding the receipt of new and material evidence and service records are potentially applicable to determinations as to whether prior denials are final.  However, although service records and service personnel records were submitted by the Veteran subsequent to the January 1999 rating decision, including in September 2006 and June 2007, such are not relevant to the claim for the peripheral neuropathy, or are duplicative of previous records.  Therefore, new and material evidence is required to reopen the claim for service connection for peripheral neuropathy.

The Board must determine whether new and material evidence has been received before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2015).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

With respect to the January 1999 rating decision, the evidence of record included, service treatment records, VA treatment records, and statements from the Veteran.

New evidence added to the record since January 1999 rating decision, consists of additional VA treatment records, additional statements from the Veteran, and August 2013 and June 2015 VA peripheral nerves examination reports.  Specifically, a May 2011 VA treatment record diagnosed polyneuropathy. An August 2013 VA peripheral nerves examination report and a June 2015 peripheral nerves examination report provided a diagnosis of peripheral neuropathy.  

The Board finds the May 2011 VA treatment record, August 2013 and June 2015 VA peripheral nerves VA examination reports are new, because this evidence was not previously before VA decision makers.  This evidence is also material because the evidence provided diagnoses of polyneuropathy and peripheral neuropathy.  The RO denied the claim, in the January 1999 rating decision in part, because the evidence did not provide a diagnosis of peripheral neuropathy.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim.  The threshold for reopening a claim is low and this new evidence clearly meets that threshold.  Shade, 24 Vet. App. 110, 120-21.  Accordingly, the Board concludes the claim for service connection for peripheral neuropathy is reopened because new and material evidence has been received.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for peripheral neuropathy, is reopened.



REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the claims of entitlement to an increased evaluation for PTSD, entitlement to service connection for peripheral neuropathy and entitlement to a TDIU prior to May 22, 2015.  See 38 C.F.R. § 19.9 (2015).

Additionally, with respect to the Veteran's claim for an increased rating for PTSD, the most recent May 2015 VA PTSD examiner only endorsed a diagnosis of PTSD.  However, during the pendency of the claim, February 2008 and February 2009 Vet Center records also diagnosed major depression, recurrent, severe without psychotic symptoms.  Thus, on remand the VA examiner must differentiate the nature or extent of the service-connected PTSD from any nonservice-connected psychiatric diagnosed during the pendency of the claim to include major depression.  However, the Board emphasizes that if it is not possible to distinguish the effects of the service-connected PTSD from any nonservice-connected mental disorder, the reasonable doubt doctrine dictates that all psychiatric symptoms be attributed to the Veteran's service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a non service-connected disorder, VA must consider all of the symptoms in the adjudication of the claim).  

The Board also concludes that the January 2016 VA peripheral nerves examination report addendum provides an insufficient nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specifically, the January 2016 VA peripheral nerves examination report addendum stated it was less likely than not that the Veteran had a diagnosis of peripheral neuropathy that was at least as likely as not incurred in or caused by exposure to Agent Orange presumed during service.  The January 2016 VA examiner further stated that the medical record indicates that the Veteran first reported the peripheral neuropathy in the 1980s and for presumptive service connection, symptoms must be evident within a year after the last exposure to Agent Orange.  The examiner further noted the Veteran left the service in September 1971.  However, a May 2011 VA treatment record documented the Veteran reported his symptoms started perhaps in 1975 and initially were transient and included unsteadiness and pain in his feet.  The Veteran is competent to report on his symptoms and observations that he experienced through his senses such as unsteadiness, pain and related symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The January 2015 examiner did not consider that the symptoms of peripheral neuropathy may have onset prior to the 1980s in the rationale provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the Board finds another VA examination is warranted for the Veteran's claim pertaining to peripheral neuropathy.  

Additionally, as the Veteran's PTSD and peripheral neuropathy claims are being remanded for other matters, the Board concludes that another opportunity to provide additional medical treatment records should be afforded to the Veteran.  Specifically, although medical records were received in May 2015, including from the Vet Center, the Board is unclear as to whether such records are complete or whether more recent records exist.  Complete treatment records should be obtained, to the extent possible, for the Veteran's PTSD and peripheral neuropathy claims.

In light of the remand for other matters, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the Great Falls VA Community Based Outpatient Clinic, part of the VA Montana Health Care System, in December 2015.  Thus, on remand, updated VA treatment records from the VA Montana Health Care System, to include all associated outpatient clinics, since December 2015, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Finally, as noted above, the issue of entitlement to a TDIU is, in part, based on the Veteran's service-connected PTSD disability.  Thus, as the issue of entitlement to TDIU is intertwined with the increased rating claim for PTSD, a remand is warranted for the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the VA Montana Health Care System, to include all associated outpatient clinics, since December 2015, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain any updated records of treatment of the Veteran for peripheral neuropathy and PTSD, not already of record, including from the Vet Center.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Schedule the Veteran for an appropriate examination, with an examiner other than the January 2016 VA addendum examiner, to determine the nature and etiology of any peripheral neuropathy diagnosed proximate to the appeal or during the pendency of the appeal.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed peripheral neuropathy, is related to active service.

The examiner is also asked to consider a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning both occurrence and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

The examiner must provide a complete rationale for any opinion expressed.

4.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner must comment on the frequency and the severity of the psychiatric symptomatology attributable to the Veteran's service-connected PTSD.  The VA examiner should expressly state which of the Veteran's psychiatric symptomatology are due to his service-connected PTSD, without regard to any non service-connected psychiatric disorders which may be diagnosed, to include major depression diagnosed in February 2008 and February 2009.  If it is not possible to make the above distinctions, the VA examiner should state so and indicate the reasons why such distinctions could not be made.  However, if it is not possible to distinguish the effects of the service-connected PTSD from any nonservice-connected mental disorder, the reasonable doubt doctrine dictates that all psychiatric symptoms be attributed to the Veteran's service-connected PTSD.

The examiner must provide a complete rationale for any opinion expressed.

5.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


